DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-23, 25-26, 28 and 33 filed October 16th, 2020 are the subject matter of this Office Action.
Election/Restrictions
Applicant's election with traverse of Group (II) in the reply filed on 07/25/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search the inventions of Group (I) and (II).  This argument have been considered but are not found persuasive as such arguments do not apply when restriction is required under 35 USC 121 and 372, as in the instantly filed application. Thus, when the Office considers international applications as an International Searching Authority, as an International Preliminary Examining Authority, and during the national stage as a Designated or Elected Office under 35 U.S.C. 371, only PCT Rule 13.1 and 13.2 will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under 35 U.S.C. 111. Thus, it is maintained that the technical feature linking the inventions of Groups (I)-(II) does not constitute a special technical feature as defined by PCT Rule 13.2 and does not define a contribution over the prior art for the reasons of record. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/2022. Secondly, Applicant’s election of trametinib as the species of MEK inhibitor, SB203580 as the species of P38 MAPK inhibitor, SP600125 as the species of JNK inhibitor and URMC-099 as the species of DLK inhibitor in the reply filed on 07/25/2022 is acknowledged. Claims 21-23, 25-26, 28 and 33 are the subject matter of this Office Action.

Priority
Acknowledgement is made of the national stage entry of PCT/US2019/027817 filed 04/17/2019 which claims priority to U.S. Provisional Application 62658804 filed 04/17/2018. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 28 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds regarding the phrase “control sample” in the methodology of claims 23, 25, 28 and 32 are unclear as. While “control” or “normalized sample” can be one or more cancer samples that are not from the patient being tested as disclosed in [0073] of the specification, there are multiple interpretations of this phrase. One interpretation of the phrase “control sample” is that the control sample is obtained from a healthy patient not diagnosed with a primary cancer, and thus the expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2 obtained cancer sample in step (a) of claim 23 is being compared to expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2 found in healthy patients not diagnosed with a primary cancer. An alternative interpretation of “control sample” is that the control sample is obtained from a patient with a metastatic tumor. Thus, the expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2 obtained cancer sample in step (a) of claim 23 is being compared to expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2 found in patients with a metastatic tumor, in order to identify if the primary tumor possesses the metastatic phenotype.  A third interpretation of the phrase “control sample” is that the control sample is obtained from a patient with a primary tumor not treated with at least two or more MAPK, MEK or BRAF inhibitors, and thus the expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2 obtained cancer sample in step (a) of claim 23 is being compared to expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2 found in previously treated cancer patients.
 As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the present case, Applicant has failed to do so regarding the claimed term “control sample”.
Accordingly, one of ordinary skill in the art prior to the time of the invention would not have been apprised of the metes and bounds of the subject matter for which Applicant is presently seeking protection. For the purpose of examination, the examiner has interpreted “control sample” as a from a healthy patient, not diagnosed with cancer.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laquerre (US2017/0202842 published 06/20/2017). 
Laquerre teaches the method of treating refractory resected melanoma in a subject in need comprising administering the MEK inhibitor trametinib in combination with the BRAF inhibitor dabrafenib (abstract, [0012]-[0017], claims 1-8).
 Regarding the limitation of claim 26, the incorporation of chemotherapeutic agents, or radiation therapy with the trametinib and dabrafenib antineoplastic regimen is embraced within the teachings of Laquerre ([0027]). Lastly, regarding the limitation wherein the trametinib and dabrafenib regimen prevents invasion or metastasis of the diagnosed melanoma, Applicant is reminded of MPEP 2111.04 in which a whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). In the present case, the prevention of metastatic invasion afforded by the administered therapeutically effective amounts of trametinib and dabrafenib will naturally occur by in the neoplastic patient irrespective of the author’s knowledge.  

Claim(s) 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corcoran (Journal of Clinical Oncology Vol. 33 pages 4023-4031 published 2015). 
 Corcoran teaches treating BRAF V600 metastatic colorectal carcinoma in a subject in need comprising administering a therapeutically effective amount of the MEK inhibitor trametinib and the mutant BRAF inhibitor dabrafenib, wherein said regimen yielded a partial response or stabilized the disease in the neoplastic patient (abstract, page 4027 left col., page 4028 left and right columns). Corcoran teaches that combined inhibition of BRAF and MEK can lead to improved suppression of MAPK signaling and increased efficacy (page 4024 left col.) 
 
 Claim(s) 21-22 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gertler (WO2015/161230 published 10/22/2015). 
 Gertler teaches the combination of an AXL inhibitor, a MEK inhibitor (trametinib) and a BRAF inhibitor (vemurafenib) for the treatment of cancer ([0202], claims 1-4, 39-40, Figures 16G-16I). Gertler teaches obtaining blood and tumor biopsies from the cancer patient both pre-treatment and days when administering said therapeutic regimen ([0186]-[0188], [0211]). 
 As shown in Figures 6A-6G and 14A, treatment of triple-negative breast cancer and its metastasis to the lung comprising the aforementioned combination is embraced within the teachings of Gertler ([0015], [0076], [0183]-[0190], Figure 6A-6G, Figure 14A claims 1-4, 9-11 and 39-40). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 21-23, 25-26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wassmann (WO2008/123867 published 10/16/2008), Magliozzi (Developmental Cell Vol 27 pages 574-585 published 2013), Ju (Molecular Cancer Research Vol. 15 pages 723-734 published 2017), Kobayashi (Cellular Signaling Vol. 26 pages 1082-1088 published 2014) and Kalendar (Oncology Research Vol. 18 pages 583-591 published 2010) in view of Gertler (WO2015/161230 published 10/22/2015).
Wassmann (WO2008/123867 published 10/16/2008) teaches method for evaluating breast cancer in a subject comprising measuring the expression of APC in biopsied tissue of a patient. Elevated expression of APC compared to a control is indicative of neoplastic development (page 6 lines 25-30, page 27 lines 1-10, Table 5A-5C and claims 1, 6, 14, 16).  
Magliozzi (Developmental Cell Vol 27 pages 574-585 published 2013) teaches measuring expression of RAPGEF2 in MDA-MB-231-triple negative breast cancer tissue. As shown in Figures 5A-5G, elevated expression of RAPGEF2 leads to triple-negative breast cancer cell metastasis in patients, while inhibition of RAPGEF2 blocks migration and suppresses metastatic activity in triple negative breast cancer patients (page 575 left col., page 581 right col., Figures 5A-5G).  
 Ju (Molecular Cancer Research Vol. 15 pages 723-734 published 2017) teaches that integrin A1 (ITGA1) is highly expressed in MDA-MB-231 triple negative breast cancer cells and one of multiple integrins required for metastasis to the lymph nodes (abstract, page 725 right col., page 731 right col., Figure 1B and 1E). 
 Kobayashi (Cellular Signaling Vol. 26 pages 1082-1088 published 2014) teaches that DOCK4 mediates MDA-MB-231 triple negative breast cancer migration and metastasis through activation of RAC (page 1082 right col., page 1086 right col., Figures 3 and 6). 
 Kalendar (Oncology Research Vol. 18 pages 583-591 published 2010) teaches that abundant expression Rho kinases (ROCK1 and ROCK2) play an essential part in breast cancer invasion and metastasis as ROCK2 is required in the migrating cells in order to cross the vascular endothelium (abstract, page 583 right col., page 584 left col., page 587 left col. through page 588 left col., Tables 3-5). 
 However, neither Wassmann, Magliozzi, Ju, Kobayashi or Kalendar specifically teach administering a therapeutic combination comprising a MEK inhibitor and a BRAF inhibitor to a breast cancer patient comprising elevated expression levels of ROCK2, DOCK4, ITGA1, APC and RAPGEF2. 
Gertler teaches the combination of an AXL inhibitor, a MEK inhibitor (trametinib) and a BRAF inhibitor (vemurafenib) for the treatment of cancer and cancer metastasis in a subject in need ([0202], claims 1-4, 9-11, 17-18, 39-40, Figures 16G-16I). Gertler teaches obtaining blood and tumor biopsies from the cancer patient both pre-treatment and days when administering said therapeutic regimen ([0186]-[0188], [0211]). As shown in Figures 6A-6G and 14A, treatment of triple-negative breast cancer (MDA-MB231 cell xenograft) and its metastatic potential to the lung comprising the aforementioned combination is embraced within the teachings of Gertler ([0015], [0076], [0183]-[0190], Figure 6A-6G, Figure 14A claims 1-4, 9-11 and 39-40). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to measure the expression of APC, ROCK2, DOCK4, ITGA1 and RAPGEF2 in a patient with breast cancer and, if expression of those biomarkers were elevated compared to a control, treat said neoplastic patient as elevated expression of APC, ROCK2, DOCK4, ITGA1 and RAPGEF2 is associated with an increase in breast cancer invasion and metastasis as taught by the combination of Wassmann, Magliozzi, Ju, Kobayashi and Kalendar. Secondly, motivation to administer to said breast cancer patient with elevated biomarkers of breast cancer invasion and metastasis a therapeutic combination comprising an AXL inhibitor, a MEK inhibitor (trametinib) and a BRAF inhibitor (vemurafenib) logically flows from the fact that Gertler teaches that said therapeutic regimen is effective at treating triple-negative breast cancer (MDA-MB231 cell xenograft) and its metastatic potential ([0015], [0076], [0183]-[0190], Figure 6A-6G, Figure 14A claims 1-4, 9-11 and 39-40). Accordingly, said artisan would have readily predicted that administration of the therapeutic regimen of Gertler to the breast cancer patient comprising elevated expression of APC, ROCK2, DOCK4, ITGA1 and RAPGEF2 would have treated tumor metastasis in the neoplastic patient. 
 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran (Journal of Clinical Oncology Vol. 33 pages 4023-4031 published 2015) as applied to claims 21-22 above, in view of Sedivy (US Patent 6,864,224 published 03/08/2005). 
 
 As disclosed above, Corcoran teaches treating BRAF V600 metastatic colorectal carcinoma in a subject in need comprising administering a therapeutically effective amount of the MEK inhibitor trametinib and the mutant BRAF inhibitor dabrafenib, wherein said regimen yielded a partial response or stabilized the disease in the neoplastic patient (abstract, page 4027 left col., page 4028 left and right columns). Corcoran teaches that combined inhibition of BRAF and MEK can lead to improved suppression of MAPK signaling and increased efficacy (page 4024 left col.) 
 However, Corcoran does not specifically teach wherein the neoplastic patient comprises a decreased RKIP (PEBP1) expression compared to a control.
  
 Sedivy teaches that RKIP blocks MEK phosphorylation by RAF and that RKIP downregulation results in MEK activation (col. 12 lines 25 through col. 13 line 50, col. 43 line 25 to col. 44 line 45, Figures 5-7). Thus, if a patient comprises a decreased RKIP expression compared to control, MEK activation is high in said patient and is in need of inhibition. 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the MEK inhibitor trametinib and mutant BRAF inhibitor dabrafenib of Corcoran to a cancer patient comprising a decreased RKIP in view of Sedivy. Motivation to administer the MEK inhibitor and BRAF inhibitor combinatorial regimen logically flows from the fact that RKIP downregulation results in MEK activation (Sedivy: col. 12 lines 25 through col. 13 line 50, col. 43 line 25 to col. 44 line 45, Figures 5-7). Accordingly said neoplastic patient comprising a decreased RKIP expression compared to control also comprises elevated MEK activation and is in need of inhibiting the oncogenic MEK signaling. 

Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628